Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT is dated as of the 15th day of January,
2007 by and between Super Vision International, Inc., a Delaware Corporation
(“SVI”) and Michael A. Bauer (the “Employee”).

Background

A. SVI and the Employee entered into an Employment Agreement dated as of
September 9, 2005 (the “Agreement”).

B. SVI and the Employee desire to amend the Agreement upon the terms and
conditions set forth in this Amendment.

Agreement

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Agreement and this Amendment, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Agreement.

2. Amendments to the Agreement. In accordance with Section 8(a) of the
Agreement, the Agreement is hereby amended as follows:

2.1 Section 1(e) of the Agreement is amended in its entirety to read as follows:

“(e) Stock Options. On the Signing Date, Employee will be granted a stock option
to purchase 40,000 shares of Employer’s Class A common stock at an exercise
price equal to the fair market value of such shares on the date of grant as
determined by the Compensation Committee. Such option shall fully vest as to all
40,000 of the shares subject to the option on the Signing Date. Subject in all
instances to Employee’s continued employment with Employer, on January 1, 2007,
Employer shall grant Employee an option to purchase 25,000 shares of Employer’s
Class A common stock at an exercise price equal to the fair market value of such
shares on the Signing Date. Provided that the revenue milestones set forth in
Employer’s 2006 Board approved operating plan are achieved this option shall
vest as to 25,000 shares subject to such option on January 15, 2007. Subject in
all instances to Employee’s continued employment with Employer, on January 1,
2008, Employer shall grant Employee an option to purchase 75,000 shares of
Employer’s Class A common stock at an exercise price equal to the fair market
value of such shares on the Signing Date. Provided that the revenue and net
income before taxes milestones set forth in Employer’s 2007 Board approved
operating plan are achieved this option shall vest as to 25,000 shares subject
to such option on January 15, 2008 and 50,000 shares on March 31, 2008,
respectively. If a revenue and net



--------------------------------------------------------------------------------

income before taxes milestone is not achieved, but Employer achieves at least
25% of such milestone, than an option shall vest with respect to a corresponding
pro rata percentage of shares on the relevant vesting date. For example, if
Employer achieves 50% of the targeted net income before taxes milestone for
2006, 25,000, or 50%, of the shares subject to the applicable option shall vest
on March 31, 2007. All such options shall be subject to the terms and conditions
of Employer’s stock option plan pursuant to which the options are granted and
shall be conditioned upon Employee’s execution of a stock option agreement with
Employer in the form specified by the Compensation Committee.

For purposes of this Agreement, net income before taxes shall be determined
without regard to any gains, losses, profits, charges or expenses realized by
the Company from any legal proceeding to which the Company is a party that is
pending on the Effective Date including, without limitation, awards to Employer
of attorneys’ fees and costs incurred by Employer in such proceedings and any
legal fees or costs of any party to such proceedings, other than Employer, that
are paid by Employer.

2.2 Schedule 1 of the Agreement is amended in its entirety to read as set forth
on Schedule 1 attached hereto.

3. Miscellaneous.

3.1 Except as specifically amended hereby, the remaining terms and provisions of
the Agreement shall not be affected by this Amendment and shall remain in full
force and effect.

3.2 This Amendment may be executed in any number of counterparts, each of which
counterpart shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

3.3 This Amendment shall be governed in all respects by the laws of the State of
Florida.

3.4 The term “Agreement” as used in the Agreement and all other instruments and
agreements executed thereunder shall for all purposes refer to such Agreements,
respectively, as amended by this Amendment.

3.5. This Amendment shall not be considered a waiver by the parties of the
observance of any term or breach of the Agreement and shall not be construed as
a waiver of any subsequent non-observance or breach of that term or any other
term of the same or a different nature.

Super Vision International, Inc.

Amendment to Employment Agreement

Page 2 of 3



--------------------------------------------------------------------------------

The undersigned have executed this Amendment as of the day and year first
written above.

 

SUPER VISION INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Brett M. Kingstone

  Brett M. Kingstone, Chairman of the Board EMPLOYEE:

/s/ Michael A. Bauer

Michael A. Bauer

Super Vision International, Inc.

Amendment to Employment Agreement

Page 3 of 3



--------------------------------------------------------------------------------

Compensation Plan

  Effective Date:  

1/1 to 12/31/2006

President & CEO

      Plan Update:  

2-Nov-06

Employee

  Mike Bauer  

 

                Annualized Value    Income Package:            Base Salary:     
   $ 180,000    Additional: Car Allowance         $ 12,000    Target Bonus   
% of Total Comp: 50%    $ 190,000    Target Total Compensation         $ 382,000
   Part 1: Earnings Achievement                           Total Bonus Objective:
        $ 150,000                   1a. Gross Margin    25 %   $ 37,500         
               

Pay-out:

          

Upon achieving 40% Gross Margin

   100 %   $ 37,500      

Upon achieving 40.5% Gross Margin

   105 %   $ 39,375      

Upon achieving 41% Gross Margin

   110 %   $ 41,250      

Upon achieving 41.5% Gross Margin

   120 %   $ 45,000                          1b. Net Operating Profit    75 %  
$ 112,500                          Based on achieving the 2006 budgeted Net
Operating income, after bonus allocation and audited results            Part 2:
Management Achievement                           Total Bonus Objective:        
$ 40,000                   Paid out on the completion of the following items:   
    

1.

   Achieve Top Line Revenue Budget for 2006    25 %   $ 10,000   

2.

   Manage overall operating expense budget for 2006    25 %   $ 10,000   

3.

   Complete equity financing prior to 12/31/2006    50 %   $ 20,000       Part
3: Stock Option Incentive        

1.

   CEO Agreement Date    40,000 Stock Options   

2.

   January 15, 2007 - achievement of 2006 revenue in approved budget    25,000
Stock Options     
 
 
  Note: Stock options will be
prorated if performance does
not exceed 100%, but
still achieves 25%.

 

 

/s/ Brian McCann

Prepared by Compensation Committee:

  Brian McCann  

/s/ Fritz Zeck

  Fritz Zeck  

/s/ Tony Nicolosi

  Tony Nicolosi  

Date: January 15, 2007

 

/s/ Michael A. Bauer

Reviewed and Accepted by:

  Michael A. Bauer - President & CEO  

Date: January 15, 2007

--------------------------------------------------------------------------------

** This plan supersedes and cancels any and all other commission or bonus
programs.